Citation Nr: 1818894	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to May 4, 2011 for the 100 percent rating assigned for prostate cancer, status post prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Original jurisdiction for the Veteran's claim was returned to the RO in Oakland, California, prior to certification to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision granted service connection for prostate cancer, status post prostatectomy, with a 100 percent rating assigned from October 15, 1998 to December 31, 1998 and a noncompensable rating assigned thereafter.

2.  The Veteran filed an increased rating claim for prostate cancer, status post prostatectomy, on February 2, 2011.

3.  VA did not receive any evidence regarding the Veteran's prostate cancer, status post prostatectomy, following the January 2000 rating decision until the Veteran's February 2011 increased rating claim for the disability.

4.  It is not factually ascertainable that there was an increase in disability in the one year prior to the receipt of the Veteran's February 2011 increased rating claim for prostate cancer, status post prostatectomy.

5.  The Veteran began androgen deprivation therapy for prostate cancer, status post prostatectomy, in May 2011.





CONCLUSION OF LAW

The criteria for an effective date prior to May 4, 2011 for the 100 percent rating assigned for prostate cancer, status post prostatectomy, have not been met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.400, 4.115b, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of increased compensation is generally the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If an increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o).  In making this determination, VA must consider all of the evidence, including that received prior to previous final decisions.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The record establishes a January 2000 rating decision granted service connection for prostate cancer, status post prostatectomy, with a 100 percent rating assigned from October 15, 1998 to December 31, 1998 and a noncompensable rating assigned thereafter.  The Veteran did not appeal this decision.  VA did not receive any evidence regarding the Veteran's prostate cancer, status post prostatectomy, until he filed an increased rating claim for the disability on February 2, 2011.  Thus, the effective date of the 100 percent rating assigned by the July 2012 rating decision cannot extend beyond the date of the Veteran's claim, unless it is factually ascertainable that the increase in disability that warranted the higher rating occurred in the one year prior to receipt of the claim, due to the finality of the January 2000 rating decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The Board finds it is not factually ascertainable that there was an increase in disability that warranted a higher rating for prostate cancer, status post prostatectomy, in the one year prior to the receipt of the Veteran's February 2011 increased rating claim for the disability.  Treatment records show the increase in disability that warranted the 100 percent rating currently assigned for prostate cancer, status post prostatectomy, actually occurred after the date of the Veteran's February 2011 increased rating claim.  Diagnostic Code 7528, which relates to malignant neoplasms of the genitourinary system, provides for a 100 percent rating during active malignancy and for at least six months following the cessation of surgical, X-ray, antineoplastic chemotherapy therapy, or other therapeutic procedure.  38 C.F.R. § 4.115b.  The Veteran's prostate cancer, status post prostatectomy, was rated as noncompensable prior to his February 2011 increased rating claim.  Although treatment records show the Veteran had elevated prostate-specific antigen (PSA) levels at the time of his increase rating claim, his treating physician did not recommend androgen deprivation therapy until May 2011.  A CT scan conducted on February 22, 2011 revealed no radiographic evidence of recurrent neoplasm.  Thus, the commencement of androgen deprivation therapy in May 2011 is the increase in disability that warranted the assignment of a 100 percent rating for prostate cancer, status post prostatectomy.  As this increase occurred after the date of the Veteran's increased rating claim, the appropriate effective date is the date of the increase, as currently assigned.  See 38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o).

The Veteran has asserted the effective date of the 100 percent rating currently assigned for prostate cancer, status post prostatectomy, should extend back to the effective date of service connection for the disability due to the recurrence of malignancy in his case.  While cognizant of the Veteran's perspective on the issue, the Board notes Congress has not authorized VA to establish effective dates on this basis and has clearly indicated the effective date of an award of increased compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later, unless the increase in disability is factually ascertainable within one year prior to the receipt of the claim for increased compensation.  38 U.S.C. § 5110(a).  VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  As such, the appropriate effective date for the 100 percent rating assigned for prostate cancer, status post prostatectomy, is the date the Veteran began androgen deprivation therapy, and an effective date prior to May 4, 2011 for the disability is not warranted.


ORDER

Entitlement to an effective date prior to May 4, 2011 for the 100 percent rating assigned for prostate cancer, status post prostatectomy, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


